60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Michael WOODS, Petitioner.
No. 95-8034.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 29, 1995.

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Michael Woods, Petitioner Pro Se.
PETITION DENIED.
PER CURIAM:


1
Michael Woods petitions this court for a writ of mandamus, alleging that the district court has delayed in acting on his motion filed pursuant to 28 U.S.C. Sec. 2255 (1988), and asking this court to compel the district court to grant the relief requested in his section 2255 motion.  We disagree with Woods' contention that the delay by the district court in considering the case is, at this point, unreasonable.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Woods' petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED